Citation Nr: 1402095	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-40 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left flat foot.

2.  Entitlement to service connection for a left flat foot.


REPRESENTATION

Veteran represented by:	Kenneth Dojaquez, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  In a rating decision of April 1978, the RO denied the claim of service connection for a left flat foot on the basis that the preexisting condition was not aggravated by service ; after the Veteran was notified in August 1978 of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  In a rating decision of May 2006, the RO denied the application to reopen the claim of service connection for a left flat foot on the basis that no additional evidence since the rating decision by the RO in August 1978 was presented; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.



3.  The additional evidence since the rating decision by the RO in May 2006 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a left flat foot planus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, which is the only part of the appeal decided, VCAA compliance need not be further addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History 

In a rating decision of April 1978, the RO denied the claim of service connection for a left flat foot on the basis that the condition preexisted service and was not aggravated by service.  After the Veteran was notified in August 1978 of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision by the RO in April 1978 became final by operation of law on the evidence then of record.  38 C.F.R. §§ 3.104, 3.156. 


In January 2006, the Veteran applied to reopen the claim of service connection.  In a rating decision of May 2006, the RO denied the application to reopen the claim of service connection for a left flat foot on the basis that no additional evidence since the rating decision by the RO in August 1978 was presented.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision by the RO in May 2006 became final by operation of law on the evidence then of record.  38 C.F.R. §§ 3.104, 3.156. 

Evidence Previously Considered

The evidence of record and previously considered at the time of the rating decision in May 2006 consisted of the service treatment records. 

The service treatment records show that in April 1977 on entrance examination severe, asymptomatic flat feet were noted.  In March 1978, on examination for a Medical Board, the Veteran's history included a left foot problem since childhood.  The pertinent findings, in part, substantiated by X-ray, were a severe, flexible left foot with limitation of motion at the midtarsal joints, a hallux abducto valgus deformity, a tight heel cord, a forefoot varus, and a large callus on the plantar aspect of the left heel. 

In March 1978, in Medical Board Proceedings, the Medical Board found that the Veteran had a severe, left flat foot that existed prior to service and was not aggravated by active duty.  The Veteran was subsequently discharged from service because of the pre-existing condition.  






Current Claim to Reopen 

In April 2009, the Veteran filed the current claim to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).




In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence and Analysis 

The additional evidence presented since the rating decision in May 2006 consists of service treatment records (previously considered), lay evidence, namely, the Veteran's statements and testimony and a statement from a fellow service member, and medical evidence, namely, post-service VA and private medical records, and the opinion of a private physician.

Because the opinion of a private physician is sufficient to reopen the claim, but not to decide the claim on the merits, the Board need not now address the lay evidence and other medical evidence both VA and private. 

As for the medical evidence, in December 2011, a private physician expressed the opinion that in service the Veteran's pre-existing left flat foot increased in severity beyond natural progression and was aggravated by service. 

As the additional medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of aggravation of a pre-existing condition, and as the lack of such evidence was the basis for the previous final denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for a left flat foot is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a left flat foot is reopened, and, to this extent only, the appeal is granted.


REMAND 

Although the claim of service connection is reopened, the evidence of record is insufficient to decide the claim on the merits and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by VA podiatrist, who has not previously examined the Veteran, to determine: 

Whether the pre-existing left flat foot deformity was aggravated by service. 

Aggravation is not conceded if there was no increase in the preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service.

Therefore the first question for the VA podiatrist is:

a).  Whether there was no increase in severity of the pre-existing left flat foot on the basis of all the evidence of record, pertaining to manifestations of the left flat foot prior to, during, and subsequent to service.  

In the alternative, the second question is:






b).  If there was an increase in severity of the pre-existing left flat foot, is there clear and unmistakable, that is, undebatable, evidence that the increase in severity was due to the natural progression of the pre-existing left flat foot deformity.  

The term "aggravation" means a permanent or irreversible worsening of the preexisting left flat foot beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms. 

In formulating the opinion, the VA podiatrist is asked to consider the following facts:

The service treatment records show that in April 1977 on entrance examination severe, asymptomatic flat feet were noted.  

In March 1978, on examination for a Medical Board, the Veteran complained of a painful arch.  History included a left foot problem since childhood.  The pertinent findings, in part, substantiated by X-ray, were a severe, flexible left foot with limitation of motion at the midtarsal joints, a hallux abducto valgus deformity, a tight heel cord, a forefoot varus, and a large callus on the plantar aspect of the left heel. 








In March 1978, in Medical Board Proceedings, the Medical Board found that the Veteran had a severe, left flat foot that existed prior to service.  

After service, in private medical records in January 2009, the pertinent findings by X-ray were a severe flat foot deformity with degenerative arthritis, involving the tarsal joints and the distal tibia and a moderately severe hallux valgus deformity.  In March 2010, the assessment was severe left flat foot deformity with degenerative disease of the hindfoot. 

On VA examination in April 2011, the diagnosis was severe pes planovalgus with posterior tendon deficiency.

2.  After the development is completed, adjudicate the claim of service connection by aggravation of a preexisting left flat foot.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. If the benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


